DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the applicant’s application filed on 06/13/2019. Claims 1-21 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/04/2020 is being considered by the examiner.
Claim Objections
Claim 1 recites “determine payment information included in the payment transaction is valid using the determined settlement model.” However, the sentence is grammatically incorrect. Examiner believes that the applicant meant to say “determine (‘if the’ or ‘that the’) payment information included in the payment transaction is valid using the determined settlement model. Appropriate action is appreciated. 

Claim 4 recites “determine, using the determined settlement model, the payment information include…” However, the sentence is grammatically incorrect. Examiner believes that the applicant meant to say “determine, using the determined settlement model, (‘if the’ or ‘that the’) payment information included in the payment transaction is valid using the determined settlement model. Appropriate action is appreciated.
Claim Interpretation
Examiner interprets UTXO to represent the remaining funds left over in a blockchain (e.g. bitcoin) transaction.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more and ‘signal per se’ as the term ‘memory’ is used without clarifying if it is ‘transitory’ or ‘non-transitory’. 

Claims 1-8 are directed to a device, claims 9-15 are directed to a method, and claims 16-21 are directed to a device. However, claims 1, 9, and 16 contain the phrase ‘memory.’ The term ‘memory’ could include transitory signals and is considered ‘signal per se’. Therefore, claims 1-21 are not directed to a statutory category of invention under Step 1. 

Step 2A-1: A way to view the claim is to take it as a whole and to observe, in context, how it shows the presence of an abstract idea when the computer implementation is removed: 
Claim 9 recites: A method comprising: 
	establishing, using a communication interface of a first device, secure communication with a second device; 
	receiving, at the first device, a payment transaction from the second device, the payment transaction including payment information corresponding to off-chain asset data stored in a memory (storage) of the second device and including associated data; 	
	determining, using the first device, a settlement model from a plurality of settlement models based on the payment information, wherein 
	the determined settlement model comprises a set of rules for determining the payment transaction is valid based on the associated data; 
	determining, using the determined settlement model, that the payment information corresponds to a blockchain [i.e. distributed ledger system] asset in a blockchain; and 
	adjusting a value of off-chain asset data stored in a memory of the first device based on the payment information.	

Claims 1 and 16 further recite:
	the off-chain asset data including blockchain data downloaded from a blockchain asset in a blockchain; and one or more processors to execute the processor-executable instructions to: establish, using the communication interface, secure communication with a second device;
	establish, using the communication interface, secure communication with a second device;
	wherein the settlement model defines a set of rules for validating the payment transaction without committing the payment transaction to the blockchain
	determine payment information included in the payment transaction is valid using the determined settlement model
	If a claim limitation, under its broadest reasonable interpretation, covers performance of ‘Fundamental economic principles or practices, commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching , and following rules or instructions)’, then 
The claims appear to recite an abstract idea within the grouping of abstract ideas that covers ‘certain methods of organizing human behavior’. Therefore, we proceed to Step 2A-2 of the analysis.
Independent Claims 1 and 16 recite similar features in system form, and therefore will be considered under the same rationale. 

Independent claim comparison
Claim 1 (device)
Claim 9 (method)
Claim 16 (device)
A device comprising: a communication interface to communicate with a network; 
A method comprising: establishing, using a communication interface of a first device, secure communication with a second device; 
A device comprising: a communication interface; 
one or more memory devices to store off-chain asset data, a plurality of settlement models, and processor-executable instructions,

one or more memory devices to store off-chain asset data, a plurality of settlement models, and processor-executable instructions,



the off-chain asset data including blockchain data downloaded from a blockchain asset in a blockchain; and one or more processors to execute the processor-executable instructions to: establish, using the communication interface, secure communication with a second device;

the off-chain asset data including blockchain data downloaded from a blockchain asset in a blockchain; and one or more processors to execute the processor-executable instructions to:
receive a payment transaction including 



determining, using the first device, a settlement model from a plurality of settlement models based on the payment information, wherein
determine a settlement model from the plurality of settlement models based on the payment information,

the determined settlement model comprises a set of rules for determining the payment transaction is valid based on the associated data;

wherein the settlement model defines a set of rules for validating the payment transaction without committing the payment transaction to the blockchain

the determined settlement model defining a set of rules to verify the payment transaction without committing the payment transaction to the blockchain

determining, using the determined settlement model, that the payment information corresponds to a blockchain asset in a blockchain; and

determine payment information included in the payment transaction is valid using the determined settlement model; and

determine the payment information is valid using the determined settlement model; and
adjust a value of the off-chain asset data stored in the one or more memory devices in response to determining the payment information is valid.
adjusting a value of off-chain asset data stored in a memory of the first device based on the payment information.
adjust a value of the off-chain asset data stored in the one or more memory devices based on the payment information in response to verification of the payment information.


Step 2A-2: This judicial exception is not integrated into a practical application. The additional elements in the claims (i.e. Blockchain server, first device, second device, other devices, communication interface, Blockchain (also off-chain), block, memory, processor,) are 
Nothing in the specification shows that what is described in claim 1 (system), a claim 9 (method) and claim 16 (device) integrates a judicial exception into the practical application or an improvement upon the uses of an electronic device for typical functions. Recitation of the words "apply it" (or an equivalent) are no more than mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to transform a judicial exception into a patent-eligible application, the additional element or combination of elements must do "‘more than simply state the [at a computer system] while adding the words ‘apply it’". Thus, for example, claims that amount to nothing more than cite an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The invention does not introduce an improvement on the process but only incorporates a computer to automate the process previously mentioned which is consistent with an abstract idea.  The claims appear to be directed to one of the grouping of abstract ideas. Therefore, we proceed to Step 2B of the analysis.
Independent Claims 12 and 18 recite similar features in system form, and therefore are considered under the same rationale.

Step 2B. The claimed invention is directed to an abstract idea without significantly more. This judicial exception is not integrated into a practical application because: 
The claims 1, 9 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the ‘establishing, receiving, determining and adjusting’ steps amounts to no more than 

Dependent claim analysis:
Dependent claims 2, 10, and 17 further recite “the payment information includes a private key of the second device; and the one or more processors executing the processor-executable instructions to: determine, from the payment information, the private key is a bearer asset indicative of ownership of the blockchain asset; and search the blockchain, using the determined settlement model, to confirm that the private key is associated with the blockchain asset in the blockchain.”  This limitation merely describes the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 2, 10, and 17 are patent ineligible.
Dependent claims 3, 11, and 18 further recite “the payment information includes an unspent transaction output (UTXO) and first data; and the one or more processors executing the processor-executable instructions to determine, using the determined settlement model, that the UTXO is unspent by searching the blockchain.”  This limitation merely describes the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 3, 11, and 18 are patent ineligible.

Dependent claims 5, 13, and 20 further recite “the payment information includes a signed certificate of a loading authority; and the one or more processors executing the processor-executable instructions to determine the signed certificate is in a list of trusted certificates.”  This limitation merely describes the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claims 5, 13, and 20 are patent ineligible.
Dependent claims 6, 14, and 21 further recite “the payment information includes a proof, the proof including interlinking hashes representing a compressed version of the blockchain.”  This limitation merely describes the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. In this context, a proof is merely confirmation that the encryption was done correctly to verify the 
Dependent claim 7 further recites “the one or more processors executing the processor-executable instructions to: receive an input; and in response to the input, send a redemption transaction including a value related to the off-chain asset data through the communication interface to a blockchain server.”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 7 is patent ineligible.
Dependent claim 8 further recites “the one or more processors executing the processor-executable instructions to: receive an input; and in response to the input, send a payment transaction through the communication interface to a second device, the payment transaction including payment information based on the off-chain asset data..”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 8 is patent ineligible.
Dependent claim 12 further recites “determining a transaction identifier and a transaction hash within the payment information.”  This limitation merely describes instructions and the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 12 is patent ineligible. 
Dependent claim 15 further recites “sending a payment transaction including a portion of the off-chain asset data to another device or to a blockchain server; and wherein the value of the 
Dependent claim 19 further recites “determine a transaction identifier (ID) within the payment information; and determine, using the determined settlement model, a blockchain asset in the blockchain that corresponds to the transaction ID.”  This limitation merely describes instructions on how to determine the content of the information used to carry out the abstract idea and as such merely elaborates on the abstract idea identified in the claims above. There are no new additional elements beyond those analyzed in the claims above for further consideration under Steps 2A.2 or 2B. Therefore, claim 4 is patent ineligible.
Further, viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually. When viewed, either individually or as an ordered combination, the additional claim limitations do not amount to a claim that, as a whole, is significantly more than the judicial exception.  Accordingly, claims 1-21 are patent ineligible. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459
(1966) that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-4 and 6-21 are rejected under 35 U.S.C. 103 as being unpatentable over WU, et al. (US20200143466), “WU” with support from US Provisional application #62/756245 and Lindberg et al (US20140196107) Lindberg. 

Regarding claim 1, WU teaches: A device comprising: 
	a communication interface to communicate with a network; ([0007] In yet another aspect, the present disclosure provides a user interface system for lending or borrowing. The system includes a display to receive display data and display information to a user, a user input apparatus to receive user inputs and provide user input data, a communication interface to send and receive data operably culpable to an off-chain computing system and an on-chain computing system for blockchain recordation, and processing circuitry operably coupled to the display to provide display data, to the user input apparatus to receive user input data, and to the communication interface to send and receive data).
	one or more memory devices to store off-chain asset data, ([0006] In another aspect, the present disclosure provides a system for lending or borrowing. The system includes an off-chain computing system comprising processing circuitry and memory to store an off-chain data structure).
	a plurality of settlement models (e.g., multiple solutions), and (Fig, 2, [0021], [0022] The technique described as "off-chain agreement matching with on-chain settlement" is a hybrid solution, which combines the efficiency of centralized communication channels for reaching loan agreements, with near instant settlement of on-chain loan agreement implementation. [0062])
	processor-executable instructions, ([0027] Formalizing and Securing Relationships on Public Networks. 1997.) Blockchains may be used to provide a decentralized, secure, immutable, and reliable computing system to write, deploy, and execute smart contracts. With second generation blockchain technology, contract terms can be written in a computer language instead of legal language, can be deployed in a computing network, and can be automatically executed by a suitable distributed ledger system).
	the off-chain asset data including blockchain data downloaded from a 
	blockchain asset in a blockchain; and ([0022], [0023] The platform design allows for cross-chain compatibility to integrate with different blockchains through smart contract technology).
	Examiner considers that one of ordinary skill in the art, from reading the specification, would understand that data cannot be downloaded from an asset. Further, any item can be considered an asset. It would be understood then that any data included in a blockchain block could be considered an asset. Therefore, Examiner considers that Wu reads to the limitation.

	one or more processors to execute the processor-executable instructions to: ([0027])
	establish, using the communication interface, [secure] communication with a second device; ([0054] The platform 120 provides a pre-agreement service to help users to gather information, facilitate communication, find counterparties, negotiate and reach loan agreements on the second layer 124 (Layer 2 for "Off-Chain Loan Agreement Matching") The priority for the second layer 124 may be to ensure the effectiveness of communication and match loan supply and demand).
	receive a payment transaction including payment information corresponding to off- chain asset data stored in the second device; ([0042] As used herein, the term "off-chain computing system" may describe a system or part of a system configured to interact with data stored in an off-chain data structure that is not part of a blockchain. [0043] The method 100 may also receive an acceptance of an offer or counteroffer 104. Two users may negotiate by a first user providing an offer. The second user may accept the offer or provide a counteroffer).
	Examiner notes that the phrase “including payment information corresponding to off- chain asset data stored in the second device” is non-functional descriptive material as it only 
	determine a settlement model of the plurality of settlement models based on the payment transaction, wherein ([0021] Smart Contract, Determine how to resolve, approve, or reject requests. Undo, modify or cancel [0022] “Off-Chain” agreement matching. [00062] Autonomous borrowing and selling transactions).
	 the settlement model defines [a set of rules for validating] the payment transaction without committing the payment transaction to the blockchain; ([0021] Smart Contract, Determine how to resolve, approve, or reject requests. Undo, modify or cancel [0022] “Off-Chain” agreement matching. [00062] Autonomous borrowing and selling transactions).
	Examiner considers that the portion of the limitation that recites "for validating the payment transaction without committing the payment transaction to the blockchain" is non-functional because is merely describes, at least in part, the contents on the rule(s), however, applicant is not positively reciting a step where the rule(s) is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine payment information included in the payment transaction is valid using the determined settlement model; and ([0109] Further, the method 200 may include confirming funds are released from the smart contract to the borrower 230. The on-
	adjust a value of the off-chain asset data stored in the one or more memory devices in response to determining the payment information is valid ([0105] The smart contract address may be provided from the on-chain computing system to the off-chain computing system and may also be provided to the lender or borrower. In some embodiments, the method 200 may include requesting recordation of a first transaction to the smart contract (not shown). Users may use the smart contract address and a third party DApp to directly transfer crypto assets to the smart contract. In other embodiments, users may use the DApp of the platform to request recordation directly or through the on-chain computing system).

	Wu does not explicitly teach the limitation of ‘establishing a secure communication’, however Lindberg from a same or analogous art teaches at least ‘establishing a secure communication’:
establish, using the communication interface, [secure] communication with a second device; ([0059] The reference information regarding the first device is a signature public key of the first trusted device and the reference information regarding the second device is a signature public key of the second trusted device. In case the first device wishes to establish a secure communication with encryption possibilities with the second device, the input data required from the first device could also contain an encryption public key of the first device and the input data required from the second device an encryption public key of the second device).

	Wu does not explicitly teach the limitation of ‘defining a set of rules’, however Lindberg from a same or analogous art teaches at least ‘defining a set of rules’:
the settlement model defines a set of rules for validating the payment transaction without committing the payment transaction to the [witness network]; ([0050] Each transaction is governed by a policy suited to the purpose of the specific transaction. The policy may be described as a set of rules for the transaction. In a witness network, a number of policies are predefined and maintained by the witness network for use in transactions in that witness network. Policies may also be shared between several witness networks. A device may for example obtain information on a suitable policy for the transaction it needs to perform by its corresponding trusted device or witness providing a reference to a suitable policy).
	Examiner considers that the portion of the limitation that recites "defines a set of rules for validating the payment transaction without committing the payment" is non-functional because is merely describes, at least in part, the contents on the rule(s), however, applicant is not positively reciting a step where the rule(s) is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify WU to include the ‘the secure connection’ and ‘defined sets of rules’ of Lindberg in order to provide flexibility and security to the plurality of solutions for processing payment transactions. As Lindberg states: 
[0002] The Internet has revolutionized the way business is done and has changed consumer behavior in a very short space of time. However, electronic commerce will only be able to realize its full potential if a number of important conditions are met, one important condition being that the communication between digital systems is secure.

Linberg and Wu consider that the policies governing the secure sharing of information must have clear and succinct rules/guidelines:


In regards to claims 9 and 16, method claim 9 and system claim 16 correspond generally to system claim 1, and recite similar features in system form, and therefore are rejected under the same rationale. However claim 9 further recites…
Regarding the further limitations of claim 9, WU further teaches limitations not covered by independent claim 1:
the determined settlement model  comprises a set of rules (e.g., method instructions) for determining the payment transaction is valid (e.g. confirm) based on the associated data; ([0106], [0107], [0109], [0110], [0104] Further, the method 200 may include confirming that the smart contract is on the blockchain 224, for example, after requesting recordation of the smart contract. There may be a time delay between the request and the deployment of the smart contract on the blockchain.
determining, using the determined settlement model, that the payment information corresponds to a blockchain asset in a blockchain; and ([0105] Users may use the smart contract address and a third party DApp to directly transfer crypto assets to the smart contract. In other embodiments, users may use the DApp of the platform to request recordation directly or through the on-chain computing system. [0106] The method 200 may include confirming that a first transaction from the accepting party is on the blockchain 226. The on-chain computing system may be used to confirm that the first transaction is on the blockchain.

Regarding claim 2, Wu teaches: The device of claim 1, wherein: 
the payment information (e.g. offer data) includes a [smart contract] of the second device; and ([0005] The method further includes, in response to receiving user input 
	 the one or more processors executing the processor-executable instructions to: 				determine, from the payment information, the [smart contract] is a bearer asset indicative of ownership of the blockchain asset; and ([0005] The method further includes, in response to receiving user input data representing acceptance of the offer from a second user, requesting recordation of a smart contract on a blockchain based on the offer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the offer data, confirming a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain…)
		search (e.g., find) the blockchain, using the determined settlement model, to confirm that the [smart contract] is associated with the blockchain asset in the blockchain (Fig. 2, Item 132 [0054] The platform 120 provides a pre-agreement service to help users to gather information, facilitate communication, find counterparties, negotiate and reach loan agreements on the second layer 124 (Layer 2 for "Off-Chain Loan Agreement Matching"). [0056] The second layer 124 may facilitate interaction between market participants by hosting and propagating loan offers, counter offers, and associated messages. The second layer 124 may process information and providing a communication service for a plurality of digital assets across different blockchains).

Wu does not explicitly teach the limitation of ‘private key’, however Lindberg from a same or analogous art teaches at least ‘private key’:
the payment information includes a private key (e.g. signature key) of the second device; and ([0074] The fourth trusted device then compiles the received input data from the first and second trusted device into a receipt message and the first device receives this message via the first trusted device and the second device via the second trusted device. In the exemplified case where the input data included the signature keys of the first and the second device as well as the reference information in the form of signature keys of the witnesses, the first and second devices now hold each other's signature public keys and the signature keys of each other's witnesses. This means that a trusted communication relation has been established between the first and second device, which is "witnessed" by first and second trusted device by their signature keys being included).
the one or more processors executing the processor-executable instructions to: 		
determine, from the payment information, the private key (e.g., signature key) is a bearer asset indicative of ownership of the [witness network] asset; and ([0074] The fourth trusted device then compiles the received input data from the first and second trusted device into a receipt message and the first device receives this message via the first trusted device and the second device via the second trusted device. In the exemplified case where the input data included the signature keys of the first and the second device as well as the reference information in the form of signature keys of the witnesses, the first and second devices now hold each other's signature public keys and the signature keys of each other's witnesses. This means that a trusted communication relation has been established between the first and second device, which is "witnessed" by first and second trusted device by their signature keys being included.	
search (e.g. find) the [witness network], using the determined settlement model, to confirm that the private key (i.e. signature key) is associated with the blockchain asset in the [witness network] ([0073] Then the witnesses will sign their respective input data, timestamp the added reference information and the role of the 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify WU to include the ‘the secure connection’ and ‘defined sets of rules’ of Lindberg in order to provide flexibility and security to the plurality of solutions for processing payment transactions. As Lindberg states: 
[0002] The Internet has revolutionized the way business is done and has changed consumer behavior in a very short space of time. However, electronic commerce will only be able to realize its full potential if a number of important conditions are met, one important condition being that the communication between digital systems is secure.

Linberg and Wu consider that the policies governing the secure sharing of information must have clear and succinct rules/guidelines:
[Abstract] A policy defines a set of constructs for creating rules to control the boundaries of a transaction. The policy defines role definition stipulating what interacting identities must have been validated as for the transaction to occur. The policy also defines a set of digest method algorithms or data referral methods to be used in the transaction.

	In regards to claims 10 and 17, method claim 10 and system claim 17 correspond generally to system claim 2, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 3, Wu teaches: The device of claim 1, wherein:
the payment information includes an unspent transaction output (UTXO) and first data; ([0147] The third settlement interface 540 may display one or more loan parameter values, which may be the same or similar to the loan parameter values shown in the 
Examiner notes that one of ordinary skill in the art would understand from reading the specification that, when a smart contract (i.e. blockchain) is updated, the UTXO is represented by the amount of virtual currency left over on the account at the beginning and the end of the transaction. Further, each block includes the previous beginning and ending balance in a blockchain.
and the one or more processors executing the processor-executable instructions to 
determine, using the determined settlement model, that the UTXO is unspent by searching the blockchain ([0130] The first settlement interface 500 may display one or more loan parameter values. The remaining number of installments to be paid may be shown to help the borrower manage payments. Other information about the loan may also be shown, such as the loan nickname, the loan creation date, and a unique loan identifier (which may be a Layer 2 address, different than the Layer 1 smart contract address).
Examiner notes that one of ordinary skill in the art would understand from reading the specification that, when a smart contract (i.e. blockchain) is updated, the UTXO is represented by the amount of virtual currency left over on the account at the beginning and the end of the transaction. Further, each block includes the previous beginning and ending balance in a blockchain.
In regards to claims 11 and 18, method claim 11 and system claim 18 correspond generally to system claim 3, and recite similar features in system form, and therefore are rejected under the same rationale.

Regarding claim 4, WU teaches: The device of claim 1, wherein: 
	the payment information (e.g. offer data) includes a transaction ID (e.g., load nickname) ; and ([0063] Users, such as such as lenders 126 and borrowers 128 and committed lenders 136 and committed borrowers 138, may use a digital identity that may be established using any suitable technique to facilitate negotiation and agreement. In some embodiments, blockchain digital identity providers may provide autonomous identities for users using decentralized techniques. Such digital identity providers may provide identity management and regulatory compliance, which may allow digital asset lenders to issue compliant loans globally on blockchain without forcing borrowers to expose personal information. [0092] The method 200 may also include storing offer data in an off-chain data structure 204. The off-chain data structure may be stored on the off-chain computing system. In some embodiments, the offer data may include loan parameter values, such as a loan nickname (or other identifier), a lender identifier (e.g., blockchain user address), a borrower identifier (e.g., blockchain user address), principal amount, a principal unit type, a collateral amount, a collateral unit type, an interest rate, a loan term, a loan total cost, and a number of installments.)
	the one or more processors executing the processor-executable instructions to: 
	send a query (e.g. determining) including the transaction ID (e.g. identifiers) to one or more blockchain servers; ([0086] If the borrower 128 accepts the counteroffer, the off-chain computing system 152 may provide data to the on-chain computing system 154, including the counteroffer data and identifiers for the lender 126 and the borrower 128, to deploy a corresponding loan smart contract to the blockchain C 160. [0094] The method 200 may include determining whether the user input data represents an acceptance or a counteroffer 208, for example, by the second user. The off-chain computing system may make the determination).
	receive, from the one or more blockchain servers, data corresponding to the blockchain asset in the blockchain, ([0066] In some embodiments, the on-chain 
	the received data includes a blockchain address, time information, date information, and a value associated with the blockchain asset; and (
	Examiner considers that the portion of the limitation that recites " the received data includes a blockchain address, time information, date information, and a value associated with the blockchain asset " is non-functional because is merely describes, at least in part, the contents on the data, however, applicant is not positively reciting a step where the data is/are utilized. It has been held the nonfunctional descriptive material will not distinguish the invention from the prior art in term of patentability. (In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05), Ex parte Nehls 88 USPQ2d 1883 (BPAI 2008) (precedential).
	determine, using the determined settlement model (e.g., method), the payment information includes a payment amount that is less than a value of the blockchain asset based on the received data ([0104] Further, the method 200 may include confirming that the smart contract is on the blockchain 224, for example, after requesting recordation of the smart contract. There may be a time delay between the request and the deployment of the smart contract on the blockchain. It may take some time (e.g., a few seconds or minutes) for the smart contract to be acknowledged by the blockchain as the smart contract is deployed to all the nodes in the blockchain network. Once the smart contract is acknowledged on the blockchain, a smart contract address may be assigned.)
Examiner notes that one of ordinary skill in the art would understand from reading the specification that, an approver of a transaction would reasonably determine if there is sufficient funds in a user’s account to make a purchase.

Regarding claim 6, WU teaches: The device of claim 1, wherein 
	the payment information includes a proof (e.g. proof of work), the proof including interlinking hashes (e.g. proof of stake) representing a [compressed version] of the blockchain ([0033] Cryptocurrency is a type of digital asset, which may be issued by entrepreneurs to fund venture startup costs of a blockchain-related platform. Typically, an initial coin offering (ICO) is used to issue cryptocurrency and commits to accept only that cryptocurrency as payment for future access to a digital platform. Other forms of issuing cryptocurrencies like proof of work mining and pre-mining, proof of stake mining, pre-mining, etc. are also commonly used by startups. Cryptocurrency may be described as a type of asset which represents the value and rights for a promised service to be developed by utilizing blockchain technology.
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify WU to include a compressed version of the Blockchain and to include the ‘the secure connection’ and ‘defined sets of rules’ of Lindberg in order to provide flexibility and security to the plurality of solutions for processing payment transactions. As Lindberg states: 
[0002] The Internet has revolutionized the way business is done and has changed consumer behavior in a very short space of time. However, electronic commerce will only be able to realize its full potential if a number of important conditions are met, one important condition being that the communication between digital systems is secure.

Linberg and Wu consider that the policies governing the secure sharing of information must have clear and succinct rules/guidelines:
[Abstract] A policy defines a set of constructs for creating rules to control the boundaries of a transaction. The policy defines role definition stipulating what interacting identities must have been validated as for the transaction to occur. The policy also defines a set of digest method algorithms or data referral methods to be used in the transaction.
	


Regarding claim 7, Wu teaches: The device of claim 1, the one or more processors executing the processor-executable instructions to: 
	receive an input; and in response to the input, ([0005] In one aspect, the present disclosure provides a method for lending or borrowing. The method includes receiving offer data relating to an offer to lend or borrow based on input from a first user. The method also includes storing the offer data in an off-chain data structure.)
	Examiner notes that one of ordinary skill in the art would understand that ‘receiving an input’ could be any input received by a processor. Therefore, any input would read to the above limitation.
	send a redemption transaction including a value related to the off- chain asset data through the communication interface to a blockchain server ([0005] The method also includes storing the offer data in an off-chain data structure. The offer data has loan parameter values including at least a principal amount and a collateral amount. The method further includes, in response to receiving user input data representing acceptance of the offer from a second user, requesting recordation of a smart contract on a blockchain based on the offer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the offer data, confirming a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain, confirming a second transaction of the principal amount or the collateral amount complementary to the first transaction from the first user to the smart contract has been recorded on the blockchain, and confirming the smart contract has recorded a third transaction 

Regarding claim 8, WU teaches: The device of claim 1, the one or more processors executing the processor-executable instructions to: 
	receive an input; and in response to the input, ([0005] In one aspect, the present disclosure provides a method for lending or borrowing. The method includes receiving offer data relating to an offer to lend or borrow based on input from a first user. The method also includes storing the offer data in an off-chain data structure.)
	Examiner notes that one of ordinary skill in the art would understand that ‘receiving an input’ could be any input received by a processor. Therefore, any input would read to the above limitation.
	send a payment transaction through the communication interface to a second device, the payment transaction including payment information based on the off-chain asset data ([0005] The method also includes storing the offer data in an off-chain data structure. The offer data has loan parameter values including at least a principal amount and a collateral amount. The method further includes, in response to receiving user input data representing acceptance of the offer from a second user, requesting recordation of a smart contract on a blockchain based on the offer data, wherein the smart contract comprises at least the principal amount and the collateral amount from the offer data, confirming a first transaction of the principal amount or the collateral amount from the second user to the smart contract has been recorded on the blockchain, confirming a second transaction of the principal amount or the collateral amount complementary to the first transaction from the first user to the smart contract has been recorded on the blockchain, and confirming the smart contract has recorded a third transaction releasing the principal amount on the blockchain in response to confirming both the first transaction and the second transaction).

Regarding claim 12, WU does not explicitly teach ‘hash’, however Lindberg from a same or analogous art teaches, at least, ‘hash’: The method of claim 9, further comprising 
	determining a transaction identifier and a transaction hash within the payment information ([0057] Examples of data referring methods are hash or digest methods, which when used by a device to process a data item creates a more or less unique representation of that data item. The uniqueness of a digest or hash value depends on the complexity of the hash method. Hash methods are known per se and will not be further elaborated herein. Other examples of data referral methods are methods that produce a known MIME-type definition or the length of the input data. Any existing and future algorithm or method used for the general purpose of providing a way of representing data may be called a data referral method.
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify WU to include the ‘hash’ of Lindberg in order to provide flexibility and security to the plurality of solutions for processing payment transactions. As Lindberg states: 
[0002] The Internet has revolutionized the way business is done and has changed consumer behavior in a very short space of time. However, electronic commerce will only be able to realize its full potential if a number of important conditions are met, one important condition being that the communication between digital systems is secure.

Linberg and Wu consider that the policies governing the secure sharing of information must have clear and succinct rules/guidelines:
[Abstract] A policy defines a set of constructs for creating rules to control the boundaries of a transaction. The policy defines role definition stipulating what interacting identities must have been validated as for the transaction to occur. The policy also defines a set of digest method algorithms or data referral methods to be used in the transaction.

Regarding claim 15, WU teaches: The method of claim 9, further comprising: 
	sending a payment transaction including a portion of the off-chain asset data to another device or to a blockchain server; and wherein ([0004] Using an innovative cross-chain application that simplifies user experience through " Off-Chain Agreement Matching with On-Chain Settlement," the digital lending platform provides a trustworthy platform for lending and borrowing digital assets without any intermediary interference. By providing 24/7 global accessibility with significantly lower than traditional lending costs, the platform may offer "crypto asset" holders the unique ability to unlock instant value from their digital capital. The platform may also connect different blockchains and sidechains simultaneously and smoothly without needing a trusted third party to form a digital ecosystem.) 	
	Examiner considers that one of ordinary skill in the art would understand from reading the reference that a ‘portion’ could be anything up to and including the whole amount. Therefore any amount of an adjustment to a transaction on a blockchain, reads to the above limitation.
	the value of the off-chain asset data is adjusted based on the portion ([0004] Using an innovative cross-chain application that simplifies user experience through " Off-Chain Agreement Matching with On-Chain Settlement," the digital lending platform provides a trustworthy platform for lending and borrowing digital assets without any intermediary interference. By providing 24/7 global accessibility with significantly lower than traditional lending costs, the platform may offer "crypto asset" holders the unique ability to unlock instant value from their digital capital. The platform may also connect different blockchains and sidechains simultaneously and smoothly without needing a trusted third party to form a digital ecosystem.) 	

Regarding claim 19, WU teaches: The device of claim 16, the processor-executable instructions cause the one or more processors to: 
determine a transaction identifier (ID) within the payment information; and ([0086] If the borrower 128 accepts the counteroffer, the off-chain computing system 152 may provide data to the on-chain computing system 154, including the counteroffer data and identifiers for the lender 126 and the borrower 128, to deploy a corresponding loan smart contract to the blockchain C 160. [0094] The method 200 may include determining whether the user input data represents an acceptance or a counteroffer 208, for example, by the second user. The off-chain computing system may make the determination.
determine, using the determined settlement model, a blockchain asset in the blockchain that corresponds to the transaction ID ([0086] If the borrower 128 accepts the counteroffer, the off-chain computing system 152 may provide data to the on-chain computing system 154, including the counteroffer data and identifiers for the lender 126 and the borrower 128, to deploy a corresponding loan smart contract to the blockchain C 160. [0094] The method 200 may include determining whether the user input data represents an acceptance or a counteroffer 208, for example, by the second user. The off-chain computing system may make the determination.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over WU, et al. (US20200143466), “WU”, Lindberg et al (US20140196107) Lindberg and further in view of Mock (US20160294564).

Regarding claim 5, WU teaches: The device of claim 1, wherein: 
	the payment information includes a [trusted environment] of a loading authority the one or more processors executing the processor-executable instructions to (i.e. issuer); and ([0035] Digitalized fiat currencies are a digital form of fiat currencies like the US dollar, the Euro, the Japanese Yen, etc., which exist on a distributed 
	 	
	Wu does not explicitly teach ‘signed certificate’, however Lindberg, from a same or analogous art teaches, at least, ‘signed certificate’:
	the payment information (e.g. controlling interactions) includes a signed certificate of a loading authority (e.g. certificate authority); and ([0107] In current solutions, used on the internet, such as Public Key Infrastructure (PKI) and Certificate Authorities (CA) there is a lack of constructs defining boundaries of an interaction between one or more parties. Current solutions are targeting the validity of a signature and not at all in which context that the signature is being used. [0108] The concept of policy introduced herein adds an additional layer of controlling interaction: [0109] 1) The reference of the policy is always included within the signature binding the signature to the boundaries of its usage.)
	


	Neither Wu nor Lindberg specifically teach ‘list of trusted certificates’ however Mock, from a same or analogous art teaches
determine the signed certificate is in a list of trusted certificates ([0002] This is done by checking the signature of the received certificate on the basis of the certificate for the issuer used to sign the certificate for the recipient and by checking, if a copy of the certificate for the issuer is in a list of trusted certificates. If the validity is confirmed, the public key is used to encrypt a message, e.g. an email. Finally, the encrypted message is sent to the recipient which can then decrypt the message by its corresponding private key.)
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify WU to include a compressed version of the Blockchain, to include 
[0002] The Internet has revolutionized the way business is done and has changed consumer behavior in a very short space of time. However, electronic commerce will only be able to realize its full potential if a number of important conditions are met, one important condition being that the communication between digital systems is secure.

Linberg and Wu consider that the policies governing the secure sharing of information must have clear and succinct rules/guidelines:
[Abstract] A policy defines a set of constructs for creating rules to control the boundaries of a transaction. The policy defines role definition stipulating what interacting identities must have been validated as for the transaction to occur. The policy also defines a set of digest method algorithms or data referral methods to be used in the transaction.

In regards to claims 13 and 20, method claim 13 and system claim 20 correspond generally to system claim 5, and recite similar features in system form, and therefore are rejected under the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the prior art listed in the PTO-892 and not directly recited in this office action, disclose anticipation and/or obviousness to combine concerning the applicant’s claims and are therefore included.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.N.M./Examiner, Art Unit 3685                                                                                                                                                                                                        
/STEVEN S KIM/Primary Examiner, Art Unit 3685